Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 2-4, 10-12, is withdrawn due to Applicant’s amendment filed on July 19, 2022.
The 35 U.S.C. 102(a/1,2) and 35 U.S.C. 103 rejections of claims 1-16 over Shin as the primary reference, are withdrawn due to Applicant’s amendment filed on July 19, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20180069128) in view of Herz (Clarivate Analytics English translation of DE 102006039077 A1).
Regarding claim 1,  Shin teaches a display panel (of display device 10 [0097], Fig. 4 shown below), comprising: a color filter substrate (color filter layer 230 included in the upper panel 200 [0093]); an array substrate (plurality of pixels are arranged in a matrix format on the first substrate 110 of the lower panel 100 [0058]) disposed correspondingly to the color filter substrate 200 (Fig. 4) and comprising two metal layers, wherein the two metal layers comprise a first metal  layer and a second metal layer (metal layer 120 includes a first layer 120a and a second layer 120b [0099]); and a liquid crystal layer (3 [0093]) sandwiched between the color filter substrate 200 and the array substrate 100 (disposed between the lower panel 100 and the upper panel 200 [0097], Fig. 4), wherein a reflection blocking layer (126 of blocking layer 126 [0099] plus blocking layer 176 ([0106]) is disposed on one of the metal layers near a viewer (first layer 120a [0099], Fig. 4, top emission type display device that emits light toward the upper panel 200 from the lower panel 100 [0097]), to reduce a reflectance of the array substrate 100 to ambient light (reduce reflection of external light, which is reflected from the metal layer 120 [0087]). 

    PNG
    media_image1.png
    471
    672
    media_image1.png
    Greyscale

Although Shin is silent regarding a first intermediate layer disposed between the reflection blocking layer 126 and the first metal layer 120a, to improve adhesion between the reflection blocking layer 126 and the first metal layer 120a (Fig. 4), since the disposition of an intermediate adhesive layer between two layers to improve adhesion between the two layers, was already a well-known application in many different fields, it would have been obvious to even a common layman at the time, to have disposed a first intermediate layer between the reflection blocking layer 126 and the first metal layer 120a to improve laminate adhesion between the reflection blocking layer 126 and the first metal layer 120a, for the purpose of improving laminate durability.  
Herz teaches that the use of a silicon oxide layer as an adhesive layer (adhesive silicon oxide layers, 4th paragraph of page 2) for a metal layer (description, 2nd para of page 1) was already well-known at the time (state of the art, last para of page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have disposed a first intermediate layer between the reflection blocking layer and the first metal layer of the array substrate of the display panel of Shin, and further, to have made the first intermediate layer of silicon oxide, in order to improve adhesion between the reflection blocking layer and the first metal layer, as taught by Herz.
Regarding claim 2, Shin teaches that the array substrate 100 comprises: a support substrate (first substrate 110 of the lower panel 100 [0058]), a first metal layer 120a (gate lines 121 include a metal layer 120 which includes a first layer 120a [0099]), a first insulating layer (gate insulating layer 140 [0102]), an active layer (semiconductor layer 154 [0105]) and a second metal layer (data line 171 may include a metal layer 170 which may include a second layer 170b [0106]), sequentially disposed on the support substrate 110 (first layer 120a to be easily deposed on the first substrate 110 [0100], gate insulating layer 140 is provided on the gate line 121, a semiconductor layer 154 is provided on the gate insulating layer 140 [0105], and data lines 171 … are provided on the semiconductor layer 154 [0105]).  Shin fails to teach in the same embodiment (Fig. 4) that the reflection blocking layer 126 is disposed between the support substrate 110 and the first metal layer 120a (Fig.4). 

    PNG
    media_image2.png
    410
    562
    media_image2.png
    Greyscale

However, Shin teaches an alternate arrangement (Fig. 12 shown above) of the layers of the array substrate 100 of the display panel of the display device 10 of Fig.  4, for the purpose of providing an alternate display configuration, the alternate array substrate 100 (Fig. 12) comprising two metal layers (metal layer 124b’ [0158], metal layer 173b’ [0186]), wherein a reflection blocking layer (blocking layer 126b [0159] plus 176b [0167]) is disposed on one of the metal layers near a viewer (metal layer 124b’ [0158], metal layer 173b’ [0186], Fig. 12, top emission type display device that emits light in a direction toward a thin film transistor from a substrate 110 [0155]), to reduce a reflectance of the array substrate 100 to ambient light (reduce reflection of external light, which is reflected from the metal layer 120 [0087]). 
Shin teaches that the array substrate 100 (Fig. 12) comprises: the support substrate 110 ([0152]); and a first metal layer (metal layer 124b’ [0158]), a first insulating layer (140 [0159]), an active layer (154b [0163]), and a second metal layer (metal layer 173b’ [0186]) sequentially disposed on the support substrate 110 (Fig. 12), wherein the reflection blocking layer 126b of 126b+176b is disposed between the support substrate 110 and the first metal layer 124b’ (Fig. 12), to reduce a reflectance of the array substrate to ambient light, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an alternate arrangement of the layers of the array substrate of the display panel of the display device of Fig. 4 of Shin, where the reflection blocking layer is disposed between the support substrate and the first metal layer, in order to obtain an alternate display configuration, as taught by Shin (Fig. 12).
Regarding claim 3, Shin teaches that the reflection blocking layer 176b of 126b+176b is further disposed between the second metal layer 173b’ and the active layer 154b (Fig. 12).
Regarding claim 4, although Shin is silent regarding a second intermediate layer disposed between the reflection blocking layer 176b of 126b+176b and the second metal layer 173b’ to improve adhesion between the reflection blocking layer 176b of 126b+176b and the first metal layer173b’ (Fig. 12), since the disposition of an intermediate adhesive layer between two layers to improve adhesion between the two layers, was already a well-known application in many different fields, it would have been obvious to even a common layman at the time, to have disposed a second intermediate layer between the reflection blocking layer 176b of 126b+176b and the second metal layer 173b’ to improve adhesion between the reflection blocking layer 176b of 126b+176b and the second metal layer173b’, for the purpose of improving laminate durability.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have disposed a second intermediate layer between the reflection blocking layer and the second metal layer to improve adhesion between the reflection blocking layer and the second metal layer, in the display panel of the display device of Shin, in order to obtain the desired improvement in laminate durability.
Regarding claim 5, Shin teaches that the array substrate 100 comprises: a support substrate (first substrate 110 of the lower panel 100 [0058]); and a first metal layer 120a (gate lines 121 include a metal layer 120 which includes a first layer 120a [0099]), a first insulating layer (gate insulating layer 140 [0102]), an active layer (semiconductor layer 154 [0105]) and a second metal layer (data line 171 may include a metal layer 170 which may include a first layer 170a [0106]), sequentially disposed on the support substrate 110 (first layer 120a to be easily deposed on the first substrate 110 [0100], gate insulating layer 140 is provided on the gate line 121, a semiconductor layer 154 is provided on the gate insulating layer 140 [0105], and data lines 171 … are provided on the semiconductor layer 154 [0105]).  Shin teaches that the reflection blocking layer 176 of 126+176 is disposed on the second metal layer 170a (contacts the blocking layer 176 [0107]). 
Regarding claim 6, Shin teaches that the reflection blocking layer 126 of 126+176 is further disposed on the first metal layer 120a (Fig. 4).
Regarding claim 9,  Shin teaches a display device (10 [0097]), comprising a display panel (Fig. 4 shown above), the display panel comprising: a color filter substrate (color filter layer 230 included in the upper panel 200 [0093]); an array substrate (plurality of pixels are arranged in a matrix format on the first substrate 110 of the lower panel 100 [0058]) disposed correspondingly to the color filter substrate 200 (Fig. 4) and comprising two metal layers, wherein the two metal layers comprises a first metal layer and a second metal layer (metal layer 120 includes a first layer 120a and a second layer 120b [0099]); and a liquid crystal layer (3 [0093]) sandwiched between the color filter substrate 200 and the array substrate 100 (disposed between the lower panel 100 and the upper panel 200 [0097], Fig. 4), wherein a reflection blocking layer (126 of blocking layer 126 [0099] plus blocking layer 176 ([0106]) is disposed on one of the metal layers near a viewer (first layer 120a [0099], Fig. 4, top emission type display device that emits light toward the upper panel 200 from the lower panel 100 [0097]), to reduce a reflectance of the array substrate 100 to ambient light (reduce reflection of external light, which is reflected from the metal layer 120 [0087]). 
Although Shin is silent regarding a first intermediate layer disposed between the reflection blocking layer 126 and the first metal layer 120a to improve adhesion between the reflection blocking layer 126 and the first metal layer 120a (Fig. 4), since the disposition of an intermediate adhesive layer between two layers to improve adhesion between the two layers, was already a well-known application in many different fields, it would have been obvious to even a common layman at the time, to have disposed a first intermediate layer between the reflection blocking layer 126 and the first metal layer 120a to improve laminate adhesion between the reflection blocking layer 126 and the first metal layer 120a, for the purpose of improving laminate durability.  
Herz teaches that the use of a silicon oxide layer as an adhesive layer (adhesive silicon oxide layers, 4th paragraph of page 2) for a metal layer (description, 2nd para of page 1) was already well-known at the time (state of the art, last para of page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have disposed a first intermediate layer between the reflection blocking layer and the first metal layer of the array substrate of the display panel of the display device of Shin, and further, to have made the first intermediate layer of silicon oxide, in order to improve adhesion between the reflection blocking layer and the first metal layer, as taught by Herz.
Regarding claim 10, Shin teaches that the array substrate 100 comprises: a support substrate (first substrate 110 of the lower panel 100 [0058]), a first metal layer 120a (gate lines 121 include a metal layer 120 which includes a first layer 120a [0099]), a first insulating layer (gate insulating layer 140 [0102]), an active layer (semiconductor layer 154 [0105]) and a second metal layer (data line 171 may include a metal layer 170 which may include a second layer 170b [0106]), sequentially disposed on the support substrate 110 (first layer 120a to be easily deposed on the first substrate 110 [0100], gate insulating layer 140 is provided on the gate line 121, a semiconductor layer 154 is provided on the gate insulating layer 140 [0105], and data lines 171 … are provided on the semiconductor layer 154 [0105]).  Shin fails to teach in the same embodiment (Fig. 4) that the reflection blocking layer 126 is disposed between the support substrate 110 and the first metal layer 120a (Fig.4). 

    PNG
    media_image2.png
    410
    562
    media_image2.png
    Greyscale

However, Shin teaches an alternate arrangement (Fig. 12 shown above) of the layers of the array substrate 100 of the display panel of the display device 10 of Fig.  4, for the purpose of providing an alternate display configuration, the alternate array substrate 100 (Fig. 12) comprising two metal layers (metal layer 124b’ [0158], metal layer 173b’ [0186]), wherein a reflection blocking layer (blocking layer 126b [0159] plus 176b [0167]) is disposed on one of the metal layers near a viewer (metal layer 124b’ [0158], metal layer 173b’ [0186], Fig. 12, top emission type display device that emits light in a direction toward a thin film transistor from a substrate 110 [0155]), to reduce a reflectance of the array substrate 100 to ambient light (reduce reflection of external light, which is reflected from the metal layer 120 [0087]). 
Shin teaches that the array substrate 100 (Fig. 12) comprises: the support substrate 110 ([0152]); and a first metal layer (metal layer 124b’ [0158]), a first insulating layer (140 [0159]), an active layer (154b [0163]), and a second metal layer (metal layer 173b’ [0186]) sequentially disposed on the support substrate 110 (Fig. 12), wherein the reflection blocking layer 126b of 126b+176b is disposed between the support substrate 110 and the first metal layer 124b’ (Fig. 12), to reduce a reflectance of the array substrate to ambient light, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an alternate arrangement of the layers of the array substrate of the display panel of the display device of Fig. 4 of Shin, where the reflection blocking layer is disposed between the support substrate and the first metal layer, in order to obtain an alternate display configuration, as taught by Shin (Fig. 12).
Regarding claim 11, Shin teaches that the reflection blocking layer 176b of 126b+176b is further disposed between the second metal layer 173b’ and the active layer 154b (Fig. 12).
Regarding claim 12, although Shin is silent regarding a second intermediate layer disposed between the reflection blocking layer 176b of 126b+176b and the second metal layer 173b’ to improve adhesion between the reflection blocking layer 176b of 126b+176b and the first metal layer173b’ (Fig. 12), since the disposition of an intermediate adhesive layer between two layers to improve adhesion between the two layers, was already a well-known application in many different fields, it would have been obvious to even a common layman at the time, to have disposed a second intermediate layer between the reflection blocking layer 176b of 126b+176b and the second metal layer 173b’ to improve adhesion between the reflection blocking layer 176b of 126b+176b and the second metal layer173b’, for the purpose of improving laminate durability.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have disposed a second intermediate layer between the reflection blocking layer and the second metal layer to improve adhesion between the reflection blocking layer and the second metal layer, in the display panel of the display device of Shin, in order to obtain the desired improvement in laminate durability.
Regarding claim 13, Shin teaches that the array substrate 100 comprises: a support substrate (first substrate 110 of the lower panel 100 [0058]); and a first metal layer 120a (gate lines 121 include a metal layer 120 which includes a first layer 120a [0099]), a first insulating layer (gate insulating layer 140 [0102]), an active layer (semiconductor layer 154 [0105]) and a second metal layer (data line 171 may include a metal layer 170 which may include a first layer 170a [0106]), sequentially disposed on the support substrate 110 (first layer 120a to be easily deposed on the first substrate 110 [0100], gate insulating layer 140 is provided on the gate line 121, a semiconductor layer 154 is provided on the gate insulating layer 140 [0105], and data lines 171 … are provided on the semiconductor layer 154 [0105]).  Shin teaches that the reflection blocking layer 176 of 126+176 is disposed on the second metal layer 170a (contacts the blocking layer 176 [0107]). 
Regarding claim 14, Shin teaches that the reflection blocking layer 126 of 126+176 is further disposed on the first metal layer 120a (Fig. 4).



Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Herz, as applied to claims 1-6, 9-14 above, and further in view of Eida (US 2007/0090755), Lee (US 2014/0045121) and Yuk (Synthesis of bay-linked perylene dimers with enhanced solubility for high optical density black matrix material, Dyes and Pigments 171 (2019) 107695).
Shin, as modified by Herz, teaches the display device comprising the display panel comprising the reflection blocking layer and the first intermediate layer, as described above.  
	Regarding claims 7, 15, Shin teaches that the reflection blocking layer may include a metal ([0202]), but fails to teach that it comprises a dye and a resin.
	However, Eida teaches that in a reflection blocking layer (light-blocking material [0174]), a black dye for a black matrix (black pigment [0174]) can be included instead of a metal ([0174]).
Lee teaches that a reflection blocking layer (light-blocking layer [0110]) comprises a resin as a binder (binder resin [0026]), and a black dye for a black matrix (black coloring agent [0026]), comprising carbon black particles ([0079]) and perylene black ([0021]) which can be a perylene dimer dye having the structural formula of Applicant, for the purpose of providing the desired high optical density, as evidenced by Yuk.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Yuk teaches that a black dye for a black matrix comprises carbon black particles (section 2.4 of page 5a), and a perylene dimer dye having the structural formula of Applicant (diphenyl linked PDI dimers 5a-e, Scheme 1 of page 4b, shown above) which is disclosed in Applicant’s specification (original claim 3), for the purpose of providing the desired high optical density (OD values, conclusion, section 4 of page 12a). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a resin and a dye, the dye comprising carbon black and a perylene dimer dye having the structural formula of Applicant, in place of the metal in the reflection blocking layer of the display device of Shin, in order to obtain the desired high optical density, as taught by Yuk in light of Lee and Eida.
Regarding claims 8, 16, Yuk teaches that the perylene dimer in the perylene dimer dye has the structural formula of Applicant, wherein R of Applicant comprises at least one of the structural formulas a to e of Applicant (diphenyl linked PDI dimers 5a-e, Scheme 1 of page 4b, shown above), for the purpose of providing the desired high optical density, as described above.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782